Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 1 of 29

JOSEPH MUREJR & ASSOCIATES
26 Court Street * Suite 2601 * Brooklyn, NY 11242 * 718.852.9100
joemurejr@aol.com

August 2, 2019
Honorable Judge Alison J. Nathan
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
VIA ECF

RE: SENTENCING MEMORANDUM
United States v. Gerard Scparta
Docket No. 18-CR-578-01 (AJN)

Dear Judge Nathan,

As you are aware, our offices represent the above referenced
individual scheduled for sentencing by the Court on August 9, 2019.

On April 15, 2019, Gerard Scparta pled guilty before Your Honor to
Counts | and 4 of a four count Superseding Information. Count | charged
that Mr. Scparta fraudulently obtained approximately $638,586 in Social
Security disability benefits to which he was not entitled in violation of 18
U.S.C. 641. Count 4 charged that Mr. Scparta attempted to evade and defeat
the payment of a substantial part of the income taxes due and owed for the
tax years 2012 through 2016 in violation of 26 U.S.C. 7201.

With calculated Total Offense Level of 19 and a Criminal History
Category of I, the Department of Probation’s Presentence Report (“PSR”)
contains a recommended sentence of twenty four (24) months.

However, the Sentencing Commission has itself “stressed the
difficulty of prescribing a single set of guidelines that encompasses the vast
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 2 of 29

range of human conduct potentially relevant to a sentencing decision”.
U.S.S.G. Guidelines Manual, Ch. 1, Pt. A, intro. cmt. 4(b)].

Indeed, as so astutely stated by the Court in United States v. Myers,
353 F. Supp. 2d 1026 (S.D. Iowa 2005):

“Tf the 600-plus pages of the most recent set of sentencing guidelines
have taught us anything, it is that punishment cannot be reduced to an
algorithm”.

It is thus “uniform and constant in the federal judicial tradition for
the sentencing judge to consider every convicted person as an individual and
every case as a unique study in the human failings that sometimes

mitigate...the crime and the punishment to ensue”. United States v. Koon,
116 S. Ct. 2035 at 2053 (1996).

APPLICATION FOR A REASONABLE NON-GUIDELINE
SENTENCE PURSUANT TO 18 U.S.C. §3553(a)

As the Court is undoubtedly aware, pursuant to the Supreme Court’s
decision in Booker, the United States Sentencing Guidelines were afforded
the status which their name originally implied. To clarify and repeat, they
are simply guidelines and no longer represent legislative mandates.

 

Several factors enumerated in 18 U.S.C. §3553 (a) must thus be
considered and weighed in fashioning an appropriate sentence. See Booker,
543 U.S. at 245-46, 264-55; United States v. Crosby, 397 F. 3™ 103 (2" Cir.
2005).

 

In addition to considering the Guidelines and Policy Statements as
required by §3553(a)(4) and (a)(5), the Court must also consider the
following factors:

(1) the nature and circumstances of the offense and the history and
characteristics of the defendant;

No
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 3 of 29

(2) the need for the sentence imposed including:

(A) to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for
the offense;

(C) to protect the public from further crimes of the defendant;

(3) the kinds of sentences available;

These §3553 (a) factors focus on the defendant as an individual and
stand in stark contrast to the mandates of U.S.S.G. Chapter 5, Part H
(“Specific Offender Characteristics”) which, absent extraordinary
circumstances, forbid the Court’s consideration of a defendant’s personal
characteristics and history.

Indeed, sentencing Courts are now “required to consider a host of
individual variables and characteristics excluded from those calculations
called for by the Guidelines”. United States v. West, 353 F. Supp. 517
(S.D.N.Y. 2005). Moreover, “consideration of the $3553(a) factors is not a
cut and dried process of fact finding and calculation, instead a district judge

 

must contemplate the interplay among so many facts in the record and the
statutory guideposts”. United States v. Fernandez, 443 F. 3 19 (2™ Cir.
2006).

 

More recently, in Pepper v. United States, 562 U.S. 476 (2011), the
Court twice emphasized that a sentencing judge assumes “an overarching
duty under § 3553(a) to ‘impose a sentence sufficient, but not greater than
necessary’ to comply with the sentencing purposes set forth in $
3553(a)(2).” Id., at 493. See also United States v. Dorvee, 604 F.3d 84, 93
(2d Cir. 2010) (“/uJ/nder §3553(a)’s ‘parsimony clause,’ it is the sentencing
court's duty to ‘impose a sentence sufficient, but not greater than necessary
to comply with the specific purposes set forth’ at 18 U.S.C. $3553(a)(2)"’),
quoting United States v. Samas, 561 F.3d 108, 110 (2d Cir. 2009).

 

 

 

ww
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 4 of 29

As the Second Circuit explained in Dorvee:

“[e/ven where a district court has properly calculated the Guidelines,
it may not presume that a Guidelines sentence is reasonable for any
particular defendant, and accordingly, must conduct its own
independent review of the §3553(a) sentencing factors”.

Consistent with the foregoing, we respectfully request the Court
consider the following factors in connection with its fashioning of an
appropriate sentence in the instant matter.

(A) _ Gerard Scparta and the Scparta Family’s Civic Deeds

On July 15th 1986, Gerard Scparta joined the New York City Police
Department. After ambitiously graduating from the Police Academy on
December 29, 1986, Mr. Scparta was assigned to the 7th Precinct in New
York City’s Lower East Side. By July 1987, Scparta had been assigned to
the Ist Precinct in the southernmost tip of Manhattan - home to SOHO,
Tribeca, Wall Street and, as fate would have it, the iconic World Trade
Center.

Gerard Scparta’s service with New York City Police Department in
the decade plus that followed was highlighted with many accolades
including, without limitation, the following:
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 5 of 29

‘
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 6 of 29

Despite leaving the New York City Police Department on disability
four years earlier, Gerard Scparta rushed to his former precinct — the World
Trade Center — on September 11, 2001 as soon as he heard what was
happening. Prior to the 9/11 terrorist attacks, the World Trade Center was
already hallowed ground to Mr. Scparta. He had become engaged to his wife
there as well as dealt with the fallout of the first terrorist attack there in
1993,

Even though he had retired, Gerard Scparta volunteered and
immediately joined the rescue crew. While doing so, Scparta was also
looking for his best friend and brother-in-law, FDNY firefighter Lenny
Ragaglia:

“While working on the pile, I saw things there that I had never seen
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 7 of 29

before. We found a passenger still seat-belted into his chair from one
of the airlines. He was burnt. I also encountered a shoe with a foot
still in it, amongst many other body parts. I now think about death all
the time. The things I saw and the body bags I filled will be with me
forever. Like many other rescue workers, this experience was a
traumatic shock for me.”

(Exhibit D: Gerard Scparta)

Gerard Scparta proceeded to participate in rescue, recovery and
cleanup operations at the World Trade Center site throughout the month of
September 2011 (Exhibit E) — never to find his brother-in-law.

One need look no further than Gerard Scparta’s children for evidence
that his public service and dedication to community safety run deep. They
are traits that he has passed on and instilled in each of his six children - all of
which are gainfully employed in civic service. In this regard, his son Gerard
Scparta Jr. is a New York City Police Department Officer at Midtown
North’s Precinct, his son Joseph Scparta is a Fire Department of New York
Emergency Medical Technician, his son Edward Scparta works for the New
York City Department of Education, his daughters Alyssa Scparta and
Brianna Scparta are teachers and daughter Jenna Scparta is a registered nurse
at a local hospital.

Based on the foregoing, we respectfully submit that Gerard Scparta’s
civic deeds may, in combination with other characteristics and/or

circumstances, provide grounds for leniency by this Court (see U.S.S.G.
§5K2.0; United States v. Rioux, 97 F 3d 648 (2™ Cir. 1996).

 

(B) The Abandonment of Gerard Scparta’s Role as Patriarch of an
Extended Family Unit

Gerard Scparta is married to his soulmate of thirty years (Maureen
Scparta) and the couple have six children. In their respective correspondence
to the Court, each of the Scparta’s children confide on the nature of their
respective relationship with their father:
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 8 of 29

“My father was born into a low class, single mother household.
Unfortunately, my dad never grew up with a father, his dad left before
he was born. This is significant in my life because growing up with my
dad, he helped demonstrate how I should act and be as a father. Since
my dad didn't have a father it was very moving that he could adapt to
this role as a dad with zero experience. Nonetheless, he fathered six
children. Since my dad is so dedicated to his family, he created this
foundation of a fatherly role with no actual father figure. And because
of his dedication, there's no other person I would rather emulate than
my dad.”

(Exhibit F: Nicholas Scparta)

“I hope this letter can help portray my father as the good, kind, loving
man that I know and love.

My dad has shaped me into a successful, hardworking young woman.
Throughout all my years of schooling, my dad was by my side helping
me learn study skills, writing out notecards, and helping me find ways
to make learning easier. He was my hardest critic but my biggest
cheerleader. In the back of my head I always could hear him saying,
"You need to work hard, stay focused and never give up"...

My dad taught me that family is fundamental, and love is our
foundation. My family thrives on traditions, but there is a special one
my father started that we hold dear to our hearts and still celebrate.
Sunday is family day. Every Sunday started off with a homemade
breakfast that my whole family would enjoy at the table together.
While the girls would help clean the dishes, the boys would go outside
with dad to set up some sport we could all play —dysfunctional family
kickball was our go-to. The girls would be on my dad's team and the
boys would be on my mom's team. My siblings and I are all very
competitive so the game would end because one of us got into a fight
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 9 of 29

or others didn't like losing. To this day, I don't believe we ever
finished a game, but my dad would make us all come together. There,
he would tell us, "You guys don't know how lucky you are to have
each other, you need to be there for one another and always have
each other's back". After a nice afternoon of family time, we would
end the day with a delicious Italian dinner. For so many years my
siblings and I took family days for granted, not really wanting to be
there because our friends were doing something else. In the last few
years, with all of us "kids" getting older, we cherish each and every
family day, patiently waiting for the next time we will all be together.
Tf it wasn't for my dad instilling in us that Sundays are for family, I
don't believe we would all have the bond we have today.”

(Exhibit G: Alyssa Scparta)

“Whenever I meet anyone who knows my family, I often hear, "You
are your father's son". I take that as a tremendous compliment,
because my father is the greatest man I know. I am writing this letter
in the hopes that it will help you to see what kind of person my dad is,
despite the transgressions that led to this point. Writing this letter is
the least I could do for someone as important and influential in my life
as my dad is. The world deserves to know how he is my hero, my
coach, my biggest fan and, most importantly, my father.

Being the first born son, my dad and I share an incredible bond. He
instilled values in me as a child that led me to make lasting life
decisions. I'm proud to have joined the United States Marine Corps
where I served our country and aspired to be the hero I see in my dad.
After my years in the Service, I joined the New York City Police
Department following my father's footsteps. He taught me that being a
police officer is an honor and one of the most important jobs, which
made me yearn to be just like him. In high school I asked my dad what
made a good cop; he answered, "You should be willing to put your life
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 10 of 29

on the line for all citizens". It is a scary thought but, knowing at one
point in his career he put his life on the line everyday made me feel
proud and confident every day I wear my badge and serve my
community. Because my dad is the kind of person that will put
everyone's needs ahead of his own, I was able to emulate his courage
in my everyday work...

My father cares so much for those he loves and he's the kind of man
that will drop everything for a family member or a friend in need. He
puts family first, something I will always admire about him. I hope I
was able to share with you the sensitive and caring person my father

really is.”
(Exhibit H: Gerard Scparta)

“As the youngest daughter I feel that my dad and I have always
shared a special bond some may even call me his favorite. I've always
been daddy's little girl whether we are going for a bike ride together,
to the gym, or just hanging out on the deck he truly is a best friend to
me. He is the most selfless person I know and I aspire to be like him
as an adult.

My dad pushes us all to be the best version of ourselves. I wouldn't
have been able to make it through nursing school without the love and
support he gave me. I can't even count how many times I would go
home from school anxious and crying because I thought I had failed
an exam and he would cheer me up. He would go out of his way to
make me happy knowing very well that I probably didn't fail the exam
and was being dramatic which he was always right about. He would
do anything for anyone in his family no matter what toll it could take
on him.

My dad holds this whole family together I can't picture any event or
holiday without him there. He is huge on tradition and has instilled on

10
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 11 of 29

us the importance of family. He is the person taking care of everyone
at all times. His biggest concern is making sure that you are happy. I
don't want to have to picture a time without him in our home. It won't

be home.’
(Exhibit I: Jenna Scparta)

“My dad and my godfather, Uncle Lenny, are my biggest inspirations
in life. They were the best of friends since childhood. On 9/11/01, my

uncle Lenny was working as a firefighter at Engine 54 in Manhattan.
When those planes struck the towers, without hesitation, my uncle
responded to the job. He ran into those towers with no certainty of
ever coming out, but that did not stop him. My uncle unfortunately
never made it out.

My father went to ground zero for two reasons. First, he wanted to
help whoever he could during that terrible time. Second, he wanted to
find my uncle and his best friend. He stayed there for days looking for
my uncle. I was only 5 years old when it happened, but I can never
forget the look of sadness on my father's face when he returned...

Seeing the outcome of 9/11, what it did to my father, and losing my
uncle, made me realize my future. I knew I wanted to be just like my
dad and my uncle. I work for the F.D.N.Y. in Manhattan. I do what I
do so I can help other people like my father did and so that I can be
just as good of a man as he is.

I know my father regrets what he has done and I know not a day goes
by that he wishes he could take it all back. In my eyes, my father is the
best man in the world. I could be so lucky to even be half the man that
he is.”

(Exhibit J: Joseph Scparta)

1]
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 12 of 29

“Dedicated is an important word that comes to mind when I think of
my father, Gerard Scparta. He was dedicated to his job in the NYPD.
He is dedicated to my mother, Maureen Scparta. He is dedicated to
our family and all that he has done for us. He is dedicated to our
extended family and his friends. He is always someone you can count
on no matter what...

I wish you had the ability to see my dad through my eyes, in the exact
way that I do. If you could, you would see how compassionate, brave,
loving, thoughtful, funny, wise and dedicated he is. He is truly the best
guy I know. I often like to say "IT am my father's daughter" because I
like to think that we are a lot alike. Bonding with him is one of my
favorite things to do. Whether it's just driving him around while he
runs his errands or having a Sunday home with the family, there is
truly never a dull moment. He always finds a way to make you laugh,
even on your worst days. He reminds you that life is hard, but that it is
going to be okay, and he will always be around for help if needed. He
also always lets me know how much he loves me and how proud he is
of me, even when I feel undeserving of those at the time. So although |
like to think we are a lot alike, it's nowhere near true. I could only be
so lucky to be like him. He is the person I aspire to be. He is the
person I look up to. He is the person that gets me through the bad
days. He is the backbone to my family. My family would be broken

,

without him.’
(Exhibit K: Brianna Scparta)

The sentiments expressed by Gerard Scparta’s children have been

echoed by others which have witnessed their growth and development under
his tutelage:

“There is NOTHING he won't do to help his family and friends and he
has been such a strong support through our own sadness and
challenges.

12
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 13 of 29

I have always said in life, "if you want to acknowledge someone's
strength of character or know what a good person/parent someone is,
look at their children and the way they handle their lives." Let me
simply say this, I have yet to meet more kind hearted and loving
children than his...

The way his children live their lives, the professions they have chosen
and the kindness they exude in all they do, makes me the proudest
AUNT that ever lived. I truly believe and KNOW intensely that this is
the beauty of a strong marriage that never gives up when times get
hard and the dual incredible parenting skills whose amazing song can
be heard from miles away. Seeing Gerard and Maureen together is
such a beautiful experience for me and the love they share is
inspiring. The bond that they have with each other and with their six
children made me want to extend my own immediate family and did
very happily.”

(Exhibit L: Tracy Ragaglia)

“I have known him to be a loyal, caring and trustworthy person who is
only looking out for the welfare of his wife and children. For as long
as I have known him he has always been willing to go above and
beyond for his family, his friends and even strangers. After losing his
best friend and brother- in- law, Leonard Ragaglia on September 11,
2001 (FDNY Engine 54), he volunteered his time to the rescue and
cleanup efforts in the days and weeks following that day. In the years
after this event, he has stayed loyal to Lenny's memory by staying in
touch with his two children and involving them in all family
occasions, as if they were his own. Most importantly, for the time I
have known him, he has been a reliable and trustworthy person who
has always been devoted to his family, working hard to support them
financially and in their pursuit of their own careers.

13
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 14 of 29

He raised his children with love and support, promoting hard work
and instilling the importance of education in order to provide for
themselves and eventually families of their own. Five of his six
children attended college and all of his six children have pursued
careers, which involve helping others, something they learned from
Gerard Scparta himself.

Of his six children, three of his boys are city workers; one, a New
York City Police officer, who served 4 years in the Marine Corps in
the MP/K9 unit, one an FDNY EMT and another a custodian at
BOCES, public education service organization. Of his three girls, one
works as a RN at White Plains Hospital and two work in education,
one an Assistant Director/Compliance Coach and one as a Pre- K
teacher. As you can see Gerard and his wife Maureen have raised
their children to be hardworking citizens who help others.”

(Exhibit M: DanaMarie Ragaglia)

Additional correspondence to the Court from numerous others
confirms Gerard Scparta serves as a role model for not only his own family,
but within an extended family unit where he serves as an empathetic
figurehead providing support for a diverse range of complicated issues:

“T had met Gerard as a child. He was my son Lenny's best friend and
they were always together. Gerard was raised by a wonderful woman
who was a single mother. He had no relationship with his father and I
felt he was always looking for a male role model in his life. By high
school he and Lenny were even closer and he considered Lenny the
brother he never had. It was at that time Gerard started calling me
"pop". I knew then that I was the father figure he had always longed
for and I looked at him as a part of my family. Gerard knew he could
come to me with anything and I was always there to lend support and
advice. Gerard treated me like his father and was always respectful

14
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 15 of 29

and helpful to me and my wife. It was no surprise when he started
dating my oldest daughter and I couldn't have been happier. As a
father to a daughter you hope they will find a husband who makes
them happy, loves them and cares for them. I took comfort in knowing
my daughter would marry a man who was trustworthy, loyal, and
hardworking. The day he asked me for her hand in marriage I was
more than happy to give them my blessing. My daughter was going to
marry aman I trusted and knew would provide for her and their
family. I knew Gerard well and had my own personal relationship
with him, so when he married my daughter it just made him officially
my family. I knew my daughter was in good hands because I had
watched him grow and knew what an amazing husband and father he
would someday be.

Marrying Maureen only made Lenny and Gerard closer, they went
into the police academy together and finally fulfilled their dreams of
serving and protecting our city. They both knew the dangers of the job
but they dedicated their lives to serving others and protecting people
because that is the type of men they were raised to be. Gerard worked
hard and diligently to provide for my daughter and my six
grandchildren. He did what he could to provide for them and spent his
free time with his children. It was important to him to make sure his
children never felt the way he did growing up and knew they had a
father there who loved and cared for them everyday. After Gerard's
injury, Lenny followed in my footsteps and became a fireman. On 9/11
we lost Lenny and our family will never be the same. Gerard was
especially affected by that day as he had just lost the only brother he
ever had. I know that if Gerard was still working on that day we
would have lost him too, because that is the type of men they are. They
both would stop at nothing to help or save someone and I know
Gerard would have run into those buildings without a moment of
hesitation, just like my son. September I Ith had a profound impact on
Gerard's life and I feel that he truly needed counseling to deal with
the emotions because this was his family and Lenny was his brother.

15
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 16 of 29

The days after 9/11 Gerard would volunteer at ground zero to help
search for Lenny and any other people who may have been trapped.
He would call me daily with updates and always end the conversation
with "I love you Pop". Gerard knew at this point he was searching for
his remains but that never stopped him from getting up daily to go
search, He never gave up hope and wanted to be able to lay his
brother to rest properly. That alone showed me what kind of a man he
was, even though we weren't blood related he showed so much love
for my son and my family and never gave up searching. We never
found my son's remains, but Gerard put some soil from ground zero in
an urn and gave it to me and my wife. He knew we would never heal
from our loss but he had hoped he could give us some closure in this
nightmare. He first thought was our feelings and how he could make
things better for us. He didn't want us to hurt, he didn't want us to
give up and he stayed strong for all of us, even though deep down I
knew how much he was truly hurting. In the years following 9/11 I
started a small foundation in my son's name, that awarded a college
scholarship for a student from his high school. Gerard dedicated his
life to keeping Lenny's memory alive. He along with my family would
organize a golf outing every year for our foundation to raise money.
Gerard would spent months planning and finding sponsors for our
event. Over the years we were able to award scholarships to many
students all in Lenny's name and most of it would not be possible
without Gerard. He knew how much it meant to our family but more
importantly how much it would mean to Lenny to be able to help
someone in need and that drove him everyday. We will never heal
from the loss of our son but he lives on in the memories and stories we
share, most of them from Gerard.”

(Exhibit N: Leonard Ragaglia)

16
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 17 of 29

“Gerard is an amazing husband and father to my six beautiful
grandchildren. He was always involved in everything his kids did.
Whether it was football, baseball, cheerleading or dance, he
supported them unconditionally. He was always the first to volunteer
to coach their teams or help in any aspect of their lives. His children
mean the world to him and that is something you cannot teach.
Growing up with a single mother I knew how important it was to
Gerard that he be active in his children's lives. He always wanted
them to know they had a father who loved and supported them and
would do anything for them. Gerard taught his children the
importance of respect and hard work and always pushed them to try
their hardest. The love between my daughter and Gerard shows
through their six children. I was lucky enough to watch him become a
father and see the love and guidance he gives my grandchildren. That
child who used to play in my front yard grew up to be the father of my
grandchildren, and raised them to be hardworking, respectful young
adults.”

(Exhibit O: Maureen Ragaglia)

“Gerard is my brother in-law, and he has been like a brother for over
thirty-five years. It all began while I was very young, and he was my
brother Lenny's best friend. He then married my sister Maureen and
they brought six amazing children (my nieces and nephews) into this
world.”

Being one of eleven children and in the younger crew, I babysat their
kids all the time. Gerard has always done what ever had to be done in
order to raise his kids. When I first got my license, Gerard was the
first person to let me drive his car. He trusted me enough to allow me
to drive it, and while I was pulling into a gas station to fill it back up,

17
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 18 of 29

I crashed. I was a nervous wreck, but Gerard was understanding and
comforting to make me feel better.

Fast forward thirty years, and Iam now a single mom with twin girls.
Gerard has always made time to attend Father's Day events in my
girl's elementary school with them, so they don't feel different and
never feel like they don't have anvone there for them. Every time we
have moved in the last five years, he has always been there for us and
has helped us move our entire house, along with his boys. Believe me
when I tell you that's no easy task, but again just proving what a
selfless, caring, and helpful human he really is...

Gerard was not only a father to his six children, but he was a father
figure to my brothers two boys, my little brothers, and now to my kids
as well. It takes a special kind of man to be able to take all of that on,
but Gerard did all with no questions, and because of that, it shows the
type of amazing human being he is.”

(Exhibit P: Debra Ragaglia)

* * * * * k * * *% * *

“Gerard has been in my life since I could remember. For over 30
years. He really is a big brother to me. As a child growing up, I have
fond memories of Gerard and my oldest brother Lenny always
together. They were best friends. Gerard was in our house all the
time. He eventually started dating my sister, they got married and had
six children. He and my sister have raised their kids to be respectful
and with the utmost manners. They all have made careers for
themselves that any parent would be proud of.

Gerard has always been a family man, Caring, giving and kind. With

him being an only child raised by a single mother and coming into my
family of 11 siblings now, he has always treated us as his own. He will
lend a helping hand or support to all of us when in need.

   
 

18
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 19 of 29

Jew of his friends grew beards and raised $1,000 to help us with
medical bills. This is just the kind of person he is. She is now almost
six years old and a blessing to our family.

(Exhibit Q: Colleen Ragalia)

* 2 * * * * * * * * *

“IT have known Gerard for almost 10 years, ever since my wife Colleen
and I started our own family. In all that time knowing my brother
Gerard, two things stick out about him the most. His optimistic
personality where he always makes light of any difficult situation and,
his devotion to his family and all the loved ones in his life. I heard
stories of how Gerard cared for our family and went to extreme
measures during 9/11, a day that forever changed our family. It was a
traumatic time where my wife lost her older brother and Gerard's best
friend, Firefighter Lenny Ragaglia, who was a first responder that
morning. The stories sound legendary, and that's because my brother
Gerard gives unconditionally. He dedicates himself unselfishly to his
family especially difficult times.

  

| AS a
father receiving such news about my infant daughter I felt desolate,
fearful, and hopeless. During that dark time where we were learning
cope and care for our daughter's special needs, I'll never forget the
acts of kindness and supportive talks I had with my brother Gerard. I
experienced first-hand, just how incredible, given, and kind-hearted of
a person he is. He is a crucial part of how I focused on what I could
control and that was my daughter's happiness and quality of life.
Amazingly, (ear is turning 6 in a few days and will be graduating
Kindergarten in June. She is madly in love with her uncle Gerard and
Aunt Maureen.”

 

(Exhibit R: David Ibrahim)

19
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 20 of 29

“As I grew older I continued to learn valuable lessons from Gerard.
He always taught me how important family was and what it meant to
be there for them in times of need. Gerard was very good friends with
my brother Lenny who was the 3rd oldest of my siblings. I have heard
many stories about how the two of them were inseparable growing up
together. My brother Lenny was a fireman who was one of the first to
respond on the morning of September 11th. After the towers collapsed
my brother was classified as missing. Despite the dangers that were
present, Gerard selflessly searched alongside fellow first responders
for my brother and any victims that needed to be rescued. He worked
tirelessly day after day doing everything he could because thats the
type of person he is. Unfortunately my brother was never found and
that took a big toll on my family including Gerard. Ever since my
brothers passing Gerard has gone above and beyond to help the
family out in anyway he could including helping to organize and run a
golf outing that was held every year in memory of my brother. Also he
has spent every one of his own birthdays and my brothers birthdays
stopping by the cemetery to celebrate with him as they would have
done if he was still here.”

(Exhibit S: Stephen Ragaglia)

* * * x * * * #* % * **

“T feel like he grew up with my siblings and me, he was an only child
and we were a large family. I have 11 siblings and Gerard eventually
became best friends with my brother Lenny and from that moment on
they were inseparable. They worked together played sports together
and were really the best of friends. When my sister married Gerard
we were all thrilled after all he was already a part of our family.

Unfortunately my brother and Gerard's best friend died on September
11th and I don't expect anyone to understand the profound impact that
has had on everyone in my family including Gerard. It was impossible
to fathom how truly horrible that scene was, yes we saw it on
television but seeing it in person is something I will never forget. The
reason I'm telling you this is because from the moment those towers

20
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 21 of 29

fell Gerard went straight to ground zero and that comforted us
because we knew that we had somebody looking for my brother. It
took about a week before I started to realize that we weren't going to
get my brother back, I was praying that he was trapped and they just
didn't get to him yet. Gerard would call every day and even come back
to my parents' house to shower and go right back to ground zero. I
would ask him to take flyers that I made and put them up because we
were holding onto hope. He never once said no or you're wasting your
time, which is what I realized after about a month when the fire
department took family members to the recovery site and my heart
broke. How could I have been so stupid to believe that someone could
have survived this and then I realized that Gerard did an amazing job
of keeping us hopeful and delaying our inevitable pain and all this
while suffering on his own. He put my entire family before himself and
Iam truly grateful to have him in our family.”

(Exhibit T: Linda Ragaglia-Taccetta)

* Eo * * Es * * * ** * *

  

He always made it a point
to talk to me about what was going on in my life and ask me questions.
I have been involved in theatre my whole life and even now I am still a
director. My Uncle Gerard has always supported me and believed in
my dreams. Even when no one else did or cared. He and my aunt
would drive two hours to Staten Island just to see shows I directed. He
will never understand what that means to me. They didn't have to go
out of their way to come to my shows but he did because he loves me
and wanted me to know that he supports me in everything I do. Not
only because I am his nephew but because it was important to him
that I knew he would always be there for me and he believed in me. I

21
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 22 of 29

have family members who live on Staten Island who have never seen
one of my shows, but my Uncle Gerard never thought twice about
dropping everything and traveling two hours just to support me. That
is a feeling I can't even explain. Theatre is my life and my career and
having my uncle support me in that way means the world to me.

 

My Uncle Gerard was always there to remind me how

ay

loved I really am.

(Exhibit U: Michael Taccetta)

While serving as patriarch of this extended family unit, Gerard
Scparta has concomitantly maintained gainful employment as a security
guard through Cadre Investigative Consultants. He works six days a week,
Monday through Friday from 3:00pm until Midnight and on Saturdays from
7:00am until 7:00pm.

Indeed, Mr. Scparta humbly travels two hours each way by bus to and
from midtown Manhattan knowing that - due to his legal problems - a
commute of this magnitude pales in comparison to his extreme gratitude for
the opportunity to work, support his family and make good on his financial
obligations to the Government related to the instant offense.

22
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 23 of 29

Similar to the manner Gerard Scparta has shown himself to be a credit
to his family, his employer has seized the opportunity to confirm the manner
in which Scparta has proven himself to an asset to that business:

“My Name is Michael J Connolly. Iam a retired New York City Police
Department (NYPD) Detective. Upon retirement in February 2005, I
formed Cadre Investigative Consultants PI, an insured, bonded and
licensed investigations and security company based in New York. On
June 18, 2018 I hired Gerard Scparta. Prior to hiring Gerard, I was
aware of his legal problems. I have known Gerard in a personal and
professional capacity for over 20 years. Since hiring Gerard, he has
been an instrumental contributor to my company. Gerard always
arrives on time, oftentimes at least '/2 hour before his scheduled shift
Starts...

In his capacity as a Security Officer with my firm, Gerard is
responsible for the safety and security of employees of my client at
two Manhattan office buildings. In these regards, Gerard has full
access to these two buildings including keys to the buildings and
access codes to the security systems. Gerard's duties encompass
performing walking tours of these buildings during which he will
identify any safety issues as well as deter, identify and combat theft. At
the end of his shift, Gerard is entrusted with locking and securing the
building for the evening.”

(Exhibit V: Michael J Connolly)

A Defendant’s familial responsibilities are a necessary and
permissible factor in providing leniency in sentencing (see U.S.S.G §5H1.6;
United States v. Alba, 933 F 2d 1117 (2™ Cir. 1991) (living with dependent
relatives).

This philosophy is predicated upon the fact that the “family

circumstances caselaw of this and other circuits recognizes that courts
should...attempt to build procedures, dispositions, and structures that foster

23
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 24 of 29

extended family responsibilities”. United States v. Rose, 885 F. Supp. 62, 63
(E.D.N.Y. 1995).

Both Gerard Scparta’s immediate as well as his extended family
would be the intended beneficiaries of any leniency provided by this Court
on family circumstances grounds inasmuch as they are individuals whom the
defendant has demonstrated long term devotion and commitments. United
States v. Londono, 76 F. 3d 33, 36 (2 Cir. 1996) (Court of Appeals
recognized that a defendant’s family responsibilities may present such
circumstances that leniency is necessary and permissible).

In cases such as this, the reduction or elimination of a custodial
sentence allows a defendant to continue to discharge his existing family
responsibilities. See e.g. United States v. Rivera, 994 F. 2d 942 (1* Cir.
1993); United States v. Alba, 933 F. 2d 1117 (2™ Cir. 1991); United States
v. Johnson, 964 F. 2d 124 a Cir. 1992). United States v. Cho, No. 08-CR-
332, 2009 WL 5322746, at *2 (E.D.N.Y. Oct. 6, 2009); United States v.
Alequin, No. 07-CR-00810, 2008 WL 3009962, *1-2 (E.D.N.Y. June 16,
2008) (imposing a below-Guidelines sentence on defendant who pleaded

 

 

guilty to importing heroin because he was a “gentle person” who “worked
hard for his family’).

Leniency in such instances serves to “reduce the destructive effects
that incarceration of a defendant may have on innocent third parties”.

United States v. Milikowsky, 65 F. 3" 4 (2"™ Cir. 1995).

 

As detailed above and in the enclosed, Mr. Scparta’s removal from the
family unit will terminate the familial responsibilities he has passionately
shouldered and, as of the date of this Sentencing Memorandum, continues to
diligently discharge.

24
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 25 of 29

(C) _Gerard Scparta’s Acceptance of Responsibility and the
Potentially Onerous Collateral Consequences of a Custodial Sentence

Gerard Scparta has openly accepted responsibility for his actions and
stands before this Court with a sincere desire to place his conduct behind
him. Consistent with this philosophy, he has already amended his tax returns
and completely satisfied his prior income tax arrears for years 2012, 2013
and 2014. Likewise, he has made partial payment towards his 2015
obligations.

We respectfully submit that the personal penance paid by Mr. Scparta
- as well as that which he will continue to pay throughout his future path of
internal accountability - is not necessarily conducive to objective evidentiary
evaluation by third parties.

Notwithstanding this fact, a costly lesson has indeed been learned by
Mr. Scparta as is best expressed to the Court in his own words:

“My name is Gerard Scparta and I write this letter with a great deal
of shame and remorse about my bad decisions. Iam a former NYPD
officer. My law enforcement training makes this easy for me to
understand. I violated the law. Now I must accept my punishment with
humility and grace. What I did was criminal and there is no excuse for
my conduct. Knowing that justice will be done, I can focus on a
process of atonement. I know that I will spend the rest of my life
making amends and restitution...

Your Honor I am deeply remorseful for all of my actions. I take full
responsibility for all of my bad decisions. I am very sorry to all of my
victims especially the United States Government and Social Security
Disability System. I am also heartbroken over what I did to my family.
I told so many lies to my wife that I lost track of the truth. To my kids
starting their careers, I have disgraced their name by my actions. My
crimes will be on the internet forever. This I deeply regret and will
have to live with for the rest of my life...

25
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 26 of 29

In the future, I hope I can use this painful experience to help others
avoid my mistakes.”
(Exhibit D: Gerard Scparta)

(D) The Sentencing Commission’s Most Recent Sentencing Statistics
and the Principle of Equitable Proportionality in Sentencing

We respectfully submit that one of the paramount objectives of federal
sentencing is to reduce disparities and promote proportionality in sentencing.

As we trust the Court is aware, the United States Sentencing
Commission publishes abstracts of federal sentencing statistics which
examine federal sentencing statistics from each judicial district, the districts
within each judicial circuit, and the districts within each state. The figures in
the most recent report cover the period of October 17, 2017 through June 30,
2018 (the “2018 Report”)(Exhibit W) confirms that the Sentencing
Guidelines do not represent the predominant factor in a decisive majority of
Southern District of New York sentences.

The 2018 Report confirms that 66.9% of sentences in the Second
Circuit were below the calculated Guidelines range. Indeed, the
overwhelming majority of sentences in the Southern District of New York -
73.8% - were below the calculated Guidelines range. Id. Only 26.2% of the
sentences in this District fell within the Guidelines. Id.

Thus, throughout the Second Circuit and specifically within the
Southern District of New York, a sentence below the Guidelines range is the
prevailing norm as opposed to the exception.

Moreover, recent precedent confirms that former New York City
Police Department officers convicted of offenses analogous to Mr. Scparta
have received below guideline range sentences consisting of Probation (see
e.g. United States of America v. James Carson, Southern District of New
York, October 15, 2015). In Carson, the Court sentenced the defendant to
five years’ probation and 300 hours community service for his receipt of

 

 

26
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 27 of 29

over $300,000 in social security disability benefits while a corporation
established under his wife’s name received up to $138,000 a year in
compensation related to his position as Security Director for Tourneau
Jewelry from 2004 through 2012. As in the instant matter, the defendant’s
remorse, respect for the law, low risk of recidivism and the adequate
deterrent effect of supervised release as well as the restitution order were
§3553(a) factors militating in favor of a non-custodial disposition despite the
identical Assistant United States Attorney assigned to this matter strenuously
seeking a jail sentence as high as 24 months.

Consistent with the foregoing, we respectfully submit that a sentence
within Mr. Scparta’s advisory Guidelines range would not only discount the
operative §3553(a) factors discussed above but also defy certain empirical
realities of both this respective Circuit as well as District.

Conclusion

The Sentencing Commission had itself “stressed the difficulty of
prescribing a single set of guidelines that encompasses the vast range of
human conduct potentially relevant to a sentencing decision”. United States
v. Merritt, 988 F 2d at 1309 (2™ Cir. 1993) [quoting U.S.S.G. Guidelines

Manual, Ch. 1, Pt. A, intro. cmt. 4(b)].

Cognizant of this fact, the Court pronounced in United States v. Lara,
905 F. 2d 599, 604 (2nd Cir. 1990) that “it was not Congress’ aim to
straitiacket a sentencing court, compelling it to impose sentences like a
robot inside a glass bubble, and preventing it from exercising discretion,
flexibility and independent judgment’.

27
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 28 of 29

It has not escaped defense counsel that decisions regarding whether or
not individuals should be afforded leniency in contemporary society are
increasingly difficult. However, Gerard Scparta is held in high regard by his
family, friends as well as peers and possess numerous positive attributes as
referenced above and in the enclosed additional correspondence to the Court
(Collective Exhibit X: Maria Gross, Vincent Durante, Lauren LaCapria,
Christine Durante, Vincent Tuzzalo, Joseph Carver, Michael Pucciarelli,
Michael Fumarola and Edward Souto).

In closing, we believe the words of family friend Joseph Fumarola
provide the Court with the most poignant impression of Gerard Scparta:

“When I think of Gerard Scparta, I am not thinking of the poor choice
he made, I am thinking of all the good choices he has made, for
example, raising his family, and always willing to lend a hand to
someone in need. The Scpartas have improved my life with their
overwhelming love, laughter and kindness. I feel | am a better person,
as well as a better father for having the great privilege of knowing
him and the high importance he places on family.”

(Exhibit Y: Joseph Fumarola)

In light of the above and enclosed, we submit that a term of Probation
with additional conditions of the Court’s discretion would be sufficient, but
not greater than necessary, to comply with the sentencing purposes set forth
in §3553(a)(2). Accordingly, such a sentence would represent a fair and
reasonable non-guideline sentence. We respectfully submit that a custodial
sentence of this particular defendant may prove unduly harsh and far more
harmful than warranted.

After being arrested for the instant offense in April 2018, Gerard
Scarpata’s lengthy pre-trial supervision has been incident free. We are
therefore confident that Mr. Scparta possesses the personal fortitude and
respect for the Court to comply with any terms and conditions of Probation.

28
Case 1:18-cr-00578-AJN Document 44 Filed 08/02/19 Page 29 of 29

Such supervision, “rather than an act of leniency, is a substantial
restriction on freedom”. Gall v. United States, 128 S. Ct. 586 (2007)
(rejecting an appellate rule that requires extraordinary circumstances to
justify a sentence outside the Guidelines range as well as the use of rigid
mathematical formulas) .

We thank you for your continued consideration in this matter.

Respectfully Submitted,
Jostjate Mure, Ir.
Joseph Mure, Jr., Esq.

cc: A.U.S.A. Sagar K. Ravi, Esq.

29
